Citation Nr: 1632545	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-03 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of all toes on left foot due to VA treatment.

(The issues of entitlement to service connection for diabetes mellitus and residuals of a right eye injury are the subject of separate Board decisions.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from December 1955 to October 1957 and subsequent National Guard duty from December 1957 to October 1986.  The Veteran filed his claim in October 2009; he died in September 2014.  The appellant is the Veteran's surviving spouse, she has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2014.  This matter was originally on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  As the appellant is being represented by an attorney on this particular issue, and has appointed a representative from The American Legion as to other issues that are before the Board, a separate Board decision is being issued on this matter pursuant to BVA Directive 8430, § 14(c)(11) (where an appellant has different representative on different issues, separate decisions will be issued on the matters addressed by each representative).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not support a finding that the Veteran sustained any additional disability, including loss of all toes on his left foot, resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in treating the Veteran's complications of diabetes mellitus or resulting from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of 38 U.S.C.A. § 1151 benefits for loss of all toes on left foot are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361, 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's May 2014 Remand, RO obtained a competent medical opinion regarding the etiology of the Veteran's diabetes mellitus and in particular to attempt to determine the date of onset of diabetes mellitus; obtained a competent medical opinion regarding whether negligent VA treatment was the proximate cause of the amputation of the toes on the Veteran's left foot and whether the amputations were due to an event that was not reasonably foreseeable; readjudicated the Veteran's claim; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional medical opinions are in order. 

Pursuant to 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either:  1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

VA treatment records indicate that the Veteran underwent transmetatarsal amputation of the left foot in February 2006 due to complications from diabetes mellitus.  The appellant contends that this was due to negligent treatment of left foot ulcers by VA as indicated by the fact that subsequent ulcers were successfully treated with stents in his veins.

In a statement to Former VA Secretary Shinseki, the Veteran noted that he had an ulcer on his left great toe and his primary care provider sent him to a podiatrist.  The Veteran stated that when he would go for his regular appointment, he would tell his primary care provider that his foot was not getting any better and that he needed medicine.  The Veteran stated that he was told that it was not infected but after three or four appointments it had gotten so bad that two toes had to be amputated on July 1, 2005.  The Veteran stated that he was told by the doctor that he could start walking in a week or two, but maggots had gotten into the wound.  The Veteran stated that a different doctor advised that he needed angiograms on his legs, and in September 2005, two stints were placed in the upper leg and in January 2006, two stints were placed below the knee.  The Veteran reported that he had to have the other three toes and the ball of his foot removed.  

A medical opinion by a VA physician was obtained in May 2015.  The physician stated, 

It is the opinion of this examiner that the VA did not exhibit carelessness, negligence, lack of proper skill, error in judgement, or other instance of fault in treating the [Veteran's] left foot ulcers that resulted in amputation of his toes.  

Alternatively, this examiner opines that the amputation was an event that was a reasonably foreseeable complication of diabetes.

Per VA policy:

An event is considered "not reasonably foreseeable" if it is not the type of risk that would be disclosed as part of the informed consent procedures shown in 38 C.F.R. § 17.32.

The incident need not be completely unimaginable, but it must be one that a reasonable health-care provider would not consider an ordinary risk of the treatment provided.

The physician explained, 

Amputation is a known complication of diabetes, especially in the setting of diabetes with poor glycemic control.  Multiple records indicate veteran had a history of poorly controlled diabetes.  He had multiple diabetic complications that increase risk of infection and amputation including diabetic neuropathy and peripheral vascular disease.  Veteran had a long history of left foot osteomyelitis infection.  The contention of record is that negligence in care for veteran's left foot ulcers was indicated by the fact that subsequent ulcers were treated successfully by stents in veins.  Veteran is noted to have significant peripheral vascular disease and was followed by General Surgery at Salem VAMC for this diabetic complication.  Record review reveals veteran did have stents placed during his treatment for foot infections, after having the left great toe amputated in July 2005.  In September 2005 veteran underwent abdominal aortic angioplasty with stenting of a high grade stenosis of the distal superficial femoral artery.  The procedure report states flow was markedly improved following stent placement.  Veteran's infection was too far progressed apparently, as distal transmetatarsal resection of the left foot was performed on 2/23/06, five months after the stenting procedure due to failure of infection to clear.  Additional stenting procedures were performed of the left leg in January 2006 (SFA and popliteal artery), showing progression of peripheral vascular disease in that time frame.  In Mar[ch] 2007 the right leg was stented.  

Stenting improves blood flow which can help wounds heal.  The question at hand is whether the VA physicians should have performed angiography and stenting sooner than was performed.  Records indicate veteran had palpable dorsalis pedis pulses and posterior tibialis pulses without ulcers on 12/5/2001.  On 3/11/2002 there was mention in the record of osteomyelitis of the left great toe.  No details offered at that time.  A 3/12/2002 note offered a history of bilateral osteomyelitis.  In February 2003 a note indicates pulses were significantly decreased in the feet with a healing left toe ulcer.  Question of peripheral vascular disease.  Refer to podiatry to and vascular clinic.  Veteran was seen by infectious disease in Mar[ch] 2003 for great toe ulcers bilaterally.  A general surgery evaluation 4/30/03 revealed ankle-brachial indexes of 1.04 on the left and 0.81 on the right with a note that these values were not necessarily accurate due to noncompressible arterioles due to diabetes.  [Veteran] was not considered a candidate for surgical intervention.  Treatment plan was to maximize medical management of diabetes, aspirin daily.  Follow up planned for August.  A general surgery note dated 8/6/2003 offers a history of no claudication, trace DP pulses on left, PT pulses 1+ bilaterally, and an assessment of peripheral vascular disease, follow up in 6 months.

A podiatry note dated 2/14/2005 revealed reduced pedal pulses and delayed cap return.  A neurology note dated 2/1/2005 found severe diabetic neuropathy with palpable pulses in feet.

The [Veteran] had advanced diabetes with multiple complications.  Even in the best of scenarios the likelihood of further complications was high.  Veteran's physicians and podiatrist performed regular checks of pedal pulses.  ABIs performed by General Surgery in April 2004 were within normal limits on the left, with the caveat about diabetic arterioles sometimes causing erroneous numbers.  Nonetheless, with palpable pulses, it was likely veteran was getting blood flow to the feet at that time.  Given that he needed multiple bilateral stenting procedures over the period of 2005 to 2007, there was significant progression of his peripheral vascular disease during this time frame.  It is this examiner's opinion based on review of the available records and knowledge of peripheral vascular disease and its progression in diabetes that there was no negligence, carelessness, lack of proper skill, error in judg[]ment, or other instance of fault in treating [Veteran's] left foot ulcers.  

The examiner finds that amputation from osteomyelitis in the setting of diabetes, diabetic neuropathy, and peripheral vascular disease was a foreseeable complication.  The surgeon after the left great toe amputation indicated healing was possible but that future surgery may be needed.  The treatment of the ulcers themselves did not cause progression of the ulcers and osteomyelitis to the point where amputation was needed.  Progression of diabetes complications to include diabetic neuropathy, peripheral vascular disease, and subsequent problems with clearing infections, led to the need for amputation.  Underlying all of this is the relationship between glycemic control and diabetes complications in an individual with poorly controlled, or difficult to control, diabetes.

The Board notes that there is no opinion in the record to the contrary.

Accordingly, the preponderance of the evidence of record, to include the only opinion on this issue, is against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA caused additional disability, loss of all toes on left foot.  In addition, the preponderance of the evidence of record is against a finding that an event not reasonably foreseeable caused additional disability.  Therefore, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of all toes on left foot due to VA treatment must be denied and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

   
ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of all toes on left foot due to VA treatment is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


